DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7 and 9-14 are drawn to a coextruded polymeric article.
Group II, claims 8 and 15 are drawn to a method of making a coextruded polymeric article.
Group I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
Claims 1, 9 vs. claims 8, 15 lack unity of invention because even though the inventions of these groups require the technical feature of “a coextruded polymeric article” comprising: first segments and second segments, wherein adjacent first segments are joined together via a second segment, wherein the second segments having first and second opposed major surfaces, wherein there is a gap between adjacent second segments; and adhesive on the first and second major surfaces of at least every other second segment except a portion of the major surface adjacent to the respective distal end is free of the adhesive, these technical features are not a special technical feature as they do not make a contribution over the prior art of Sura et al. (US 2016/0347039)
Sura et al. (US ‘039) disclose a coextruded polymeric having front and back major surfaces comprising first segments (Fig 1: 14) each having first and second opposed major surfaces and a thickness, the first segments (14) comprising first material; second segments (12) comprising second material, wherein adjacent first segments (14) are joined together via a second segment (12), wherein the second segments (12) extend from the second major surface past the first major surface of each first adjacent segment (14) and has a distal end, the second segments (12) having first and second opposed major surfaces, wherein there is a gap between adjacent second segments (12); and adhesive on the first and second major surfaces except a portion of the major surface adjacent to the respective distal end is free of the adhesive, wherein the first segments (14), second segments (12), and adhesive each extend continuously for at least 5 millimeters.
Further, the examiner notes that in the instant claims, unity of invention is present a priori, as the components of the composition set out in claims 1 and 9 are considered common to claims 8 and 15, respectively. However, since it can be established that the common feature would be obvious, or does not involve an inventive step, then there is lack of unity of invention a posteriori because the common feature is not a special technical feature that defines a contribution over the prior art. Therefore, in view of the prior art, the claims directed to different inventions and different categories of invention are not so linked as to form a single general inventive concept.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        08/03/2022